PER CURIAM.
Appellant, David Coupe, appeals his judgment of conviction and sentence for two counts of fraudulent use of a credit card. While we affirm appellant’s conviction and sentence, we find it necessary to reverse a condition of probation imposed by the trial court, payment of $1.00 per month to First Step, Inc. of Bay County, as the written probation order imposing such condition varied from the trial judge's oral sentencing pronouncement which did not impose such a fee. The trial court is instructed to correct the written order to conform to the oral pronouncement. Sumter v. State, 570 So.2d 1039 (Fla. 1st DCA 1990).
AFFIRMED in part, and REVERSED and REMANDED in part.
SHIVERS, ZEHMER and MINER, JJ„ concur.